FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JUAN HERNANDEZ-ORTIZ,                              No. 16-72752
                                Petitioner,
                                                    Agency No.
                      v.                           A076-272-560

 MERRICK B. GARLAND, Attorney
 General,                                             OPINION
                      Respondent.

          On Petition for Review of an Order of the
              Board of Immigration Appeals

                 Submitted February 16, 2022 *
                    Pasadena, California

                       Filed April 26, 2022

 Before: Daniel A. Bress and Patrick J. Bumatay, Circuit
    Judges, and Sharon L. Gleason, ** District Judge.

                     Opinion by Judge Bress



    *
     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    **
       The Honorable Sharon L. Gleason, Chief United States District
Judge for the District of Alaska, sitting by designation.
2               HERNANDEZ-ORTIZ V. GARLAND

                          SUMMARY ***


                           Immigration

    Denying a petition for review of the Board of
Immigration Appeals’ denial of an untimely motion to
reopen, the panel held that the Board did not abuse its
discretion in concluding that petitioner did not warrant
equitable tolling of the time limitation on his motion based
on alleged ineffective assistance of counsel or err in
declining to excuse the untimely motion due to materially
changed country conditions in Mexico.

    The panel held that under the circumstances of this case,
where there was no apparent prospect of avoiding the time
bar, petitioner failed to show that his prior counsel acted
deficiently in failing to file earlier untimely motions to
reopen. The panel explained that petitioner failed to show
that he could have pursued a motion based on changed
circumstances, or that his lawyers knew or should have
known of such possible grounds for seeking reopening.
Moreover, the panel concluded that the Board did not err in
determining that petitioner’s counsel’s actions in pursuing
other options on his behalf were permissible “tactical
decisions” at the time they were made. The panel also held
that petitioner failed to establish that his counsel’s actions
caused him prejudice, because had his prior counsel filed
motions to reopen, there would have been no valid basis to
excuse the untimeliness.



    ***
        This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
             HERNANDEZ-ORTIZ V. GARLAND                    3

    As to petitioner’s motion to reopen based on changed
country conditions, the panel first noted that petitioner
waived review of the Board’s determination that he failed to
establish prima facie eligibility for asylum, withholding, or
CAT protection. Observing that petitioner’s motion to
reopen failed on this ground alone, the panel nevertheless
concluded that the agency did not abuse its discretion in
concluding that petitioner did not sufficiently demonstrate
materially changed country conditions in Mexico to excuse
the untimely filing of his motion.



                        COUNSEL

Nikhil M. Shah, Marina Del Rey, California, for Petitioner.

Jessica A. Dawgert, Senior Litigation Counsel; Lori B.
Warlick, Trial Attorney; Office of Immigration Litigation,
Civil Division, United States Department of Justice,
Washington, D.C.; for Respondent.
4             HERNANDEZ-ORTIZ V. GARLAND

                          OPINION

BRESS, Circuit Judge:

    The petitioner in this case filed a motion to reopen his
immigration proceedings over sixteen years after the
statutory deadline for doing so had passed. He principally
argues that the deadline should be equitably tolled because
he allegedly received ineffective assistance of counsel when
his prior lawyers did not file earlier motions to reopen on his
behalf, even though those motions too would have been
untimely.

    We hold that the Board of Immigration Appeals (BIA)
did not abuse its discretion in rejecting petitioner’s
argument. Petitioner has not shown that his prior counsel
acted deficiently in not filing untimely motions to reopen,
nor has he demonstrated prejudice. We further hold that the
BIA did not err in declining to allow petitioner’s untimely
motion to reopen based on allegedly changed country
conditions in Mexico. We therefore deny the petition for
review.

                               I

    It appears that the petitioner’s real name is Carlos Brito,
but he also uses the alias Juan Hernandez-Ortiz. We will
refer to him as “petitioner.” Petitioner is a native and citizen
of Mexico. In 1987, petitioner entered the United States
without permission. In late January 1997, he was arrested
for driving under the influence. He was placed in
immigration custody shortly thereafter and then removed to
Mexico.

   A few days later, petitioner attempted to reenter the
United States using a falsified lawful permanent resident
              HERNANDEZ-ORTIZ V. GARLAND                     5

card bearing the name “Juan Hernandez-Ortiz.”
Immigration officers discovered the fraud and initiated
removal proceedings. On February 3, 1997, an Immigration
Judge (IJ) ordered petitioner removed. Petitioner waived his
right to appeal and was returned to Mexico. He remained
there for approximately two weeks before once more
reentering the United States without permission. Petitioner
has remained here since that time.

    At some point after he last reentered in February 1997,
petitioner contacted William Siebert, an attorney, for legal
advice concerning his immigration status. Petitioner does
not provide much detail about what he told Siebert
concerning his personal circumstances, nor does he identify
when he first consulted Siebert. He only says in a
declaration supporting his motion to reopen that he did so
“as soon as I had the opportunity.” According to petitioner,
Siebert told him that “he couldn’t do anything and that I
should wait for a change in the law.”

    Then, in 2001, Siebert informed petitioner that he was
newly eligible for a labor certification, which Siebert
conveyed could lead to petitioner obtaining lawful
permanent residence status.           Siebert requested the
certification for petitioner, which was approved in 2006.
Siebert then filed an adjustment of status application with the
United States Citizenship and Immigration Services
(USCIS). Petitioner reports that in January 2010, USCIS
denied the application due to his departures outside the
United States, his use of a fraudulent document to seek
reentry, and his removal order.

    Petitioner later retained new counsel, Lisa Ramirez
(although petitioner again provides limited information in
his declaration about what he told her). Ramirez assisted
6            HERNANDEZ-ORTIZ V. GARLAND

petitioner in filing a motion to reopen his application for
adjustment of status. USCIS denied this request as well.

    On July 10, 2013, petitioner, now represented by a third
attorney, filed a motion to reopen his 1997 removal
proceedings so that he could file applications for asylum,
withholding of removal, and protection under the
Convention Against Torture (CAT). In claiming he was
eligible for relief, petitioner principally contended that he
feared Mexican drug cartels would associate him with law
enforcement and persecute him on that basis because as a
teenager interested in a potential career in law enforcement,
he “shadowed” his police officer brother-in-law. Petitioner
claims that during these ride-alongs, he witnessed law
enforcement operations against cartel members and
provided assistance to the police at his brother-in-law’s
direction.

    Although his motion to reopen was untimely by over
sixteen years, petitioner claimed that he was entitled to
equitable tolling because he had received ineffective
assistance of counsel. Specifically, he objected to Siebert’s
and Ramirez’s failures to move to reopen his removal
proceedings earlier so that he could apply for relief from
removal then. Petitioner also argued that changed country
conditions in Mexico excused the deadline.

    The IJ denied petitioner’s motion to reopen. The IJ
explained that petitioner had not shown ineffective
assistance of counsel because Siebert’s and Ramirez’s
decisions were reasonable professional judgments, and
petitioner had not demonstrated prejudice. The IJ further
found that petitioner had not shown changed country
conditions in Mexico. Thus, petitioner’s motion was
“untimely and does not merit sua sponte reopening.” The
BIA adopted and affirmed the IJ’s decision and dismissed
              HERNANDEZ-ORTIZ V. GARLAND                      7

petitioner’s appeal. Petitioner filed this timely petition for
review.

                               II

    We have jurisdiction under 8 U.S.C. § 1252 and review
the BIA’s denial of a motion to reopen for an abuse of
discretion. Agonafer v. Sessions, 859 F.3d 1198, 1203 (9th
Cir. 2017). Under this standard of review, we must uphold
the agency’s decision unless it is “arbitrary, irrational, or
contrary to law.” Id. (quotation omitted). When the BIA
adopts the IJ’s decision, “we review the BIA’s decision and
those parts of the IJ’s decision upon which it relied.”
Sharma v. Garland, 9 F.4th 1052, 1059 (9th Cir. 2021). We
review the agency’s factual findings for substantial
evidence. Salim v. Lynch, 831 F.3d 1133, 1137 (9th Cir.
2016).

    Under our immigration laws, “[a]n alien ordered to leave
the country has a statutory right to file a motion to reopen his
removal proceedings.” Mata v. Lynch, 576 U.S. 143, 144
(2015); see 8 U.S.C. § 1229a(c)(7)(A). Subject to certain
exceptions, however, a person may file only one motion to
reopen, and the motion must be filed within 90 days of the
removal order. Id. §§ 1229a(c)(7)(A), (C); 8 C.F.R.
§ 1003.2(c)(2). “Motions to reopen are disfavored due to the
‘strong public interest in bringing litigation to a close.’”
Delgado-Ortiz v. Holder, 600 F.3d 1148, 1150 (9th Cir.
2010) (per curiam) (quoting INS v. Abudu, 485 U.S. 94, 107
(1988)). “They are particularly disfavored in immigration
proceedings, where ‘every delay works to the advantage of
the deportable alien who wishes merely to remain in the
United States.’” Id. (quoting INS v. Doherty, 502 U.S. 314,
323 (1992)).
8             HERNANDEZ-ORTIZ V. GARLAND

   In this case, petitioner’s motion to reopen was untimely
by over sixteen years. He argues, however, that two
exceptions to the 90-day deadline excuse the delay, and that
he should therefore be permitted to reopen his removal
proceedings and apply for asylum, withholding of removal,
and CAT protection. We conclude that the BIA did not
abuse its discretion in refusing to allow the motion to reopen.

                              A

    Petitioner first claims that the 90-day deadline should be
equitably tolled because Siebert and Ramirez provided
ineffective assistance of counsel by not filing motions to
reopen his removal proceedings after he consulted them. A
petitioner may receive equitable tolling when “some
extraordinary circumstance stood in [the petitioner’s] way
and prevented timely filing,” and he acted with “due
diligence” in pursing his rights. Lona v. Barr, 958 F.3d
1225, 1230–32 (9th Cir. 2020) (quotation omitted).
Ineffective assistance of counsel can be one such
“extraordinary circumstance” warranting equitable tolling.
Id. at 1230.

    To demonstrate ineffective assistance of counsel, the
petitioner must “clear several hurdles, both substantive and
procedural.” Ray v. Gonzales, 439 F.3d 582, 587 (9th Cir.
2006). As a procedural matter, he must satisfy the
requirements set forth in Matter of Lozada, 19 I. & N. Dec.
637 (BIA 1988). Matter of Lozada generally requires the
petitioner to submit an affidavit to the BIA explaining the
agreement with counsel, notify counsel of the allegations
and allow counsel to respond, and file a complaint against
counsel with the “appropriate disciplinary authorities,” such
as the state bar (or explain why such a complaint was not
filed). Id. at 639. Here, the IJ and BIA determined that
              HERNANDEZ-ORTIZ V. GARLAND                    9

petitioner satisfied the requirements of Matter of Lozada,
and we therefore do not address this issue further.

    On the substantive side, a petitioner alleging ineffective
assistance of counsel also faces a notable burden. “[S]ince
deportation and removal proceedings are civil, they are not
subject to the full panoply of procedural safeguards
accompanying criminal trials, including the right to counsel
under the Sixth Amendment.” Lara-Torres v. Ashcroft,
383 F.3d 968, 973 (9th Cir. 2004), as amended, 404 F.3d
1105 (9th Cir. 2005) (quotation omitted). Instead, the Due
Process Clause of the Fifth Amendment governs, and the
petitioner consequently “shoulder[s] a heavier burden of
proof.” Torres-Chavez v. Holder, 567 F.3d 1096, 1100 (9th
Cir. 2009) (quotation omitted).

    Under the Fifth Amendment, the petitioner must
demonstrate that counsel’s conduct was “egregious,” id. at
1102, in that it rendered the proceeding “so fundamentally
unfair that the alien was prevented from reasonably
presenting his case,” Nehad v. Mukasey, 535 F.3d 962, 967
(9th Cir. 2008) (quotation omitted). The petitioner must also
show “substantial prejudice,” meaning that counsel’s
performance was so inadequate that “the outcome of the
proceeding may have been affected by the alleged
violation.” Grigoryan v. Barr, 959 F.3d 1233, 1240 (9th Cir.
2020) (quotation omitted); see also Nehad, 535 F.3d at 967.

    The “egregious” circumstances in which we have found
ineffective assistance of immigration counsel to violate due
process typically involve situations in which counsel’s
conduct effectively prevented the petitioner from pursuing
relief. For example, we have held that it was ineffective
assistance for an attorney to tell his clients the wrong date
for their removal hearing, causing them to miss it and be
ordered removed on that basis. Lo v. Ashcroft, 341 F.3d 934,
10            HERNANDEZ-ORTIZ V. GARLAND

935–36 (9th Cir. 2003); see also Lopez v. INS, 184 F.3d
1097, 1098, 1100 (9th Cir. 1999) (similar); Salazar-
Gonzalez v. Lynch, 798 F.3d 917, 919–22 (9th Cir. 2015)
(counsel gave “patently erroneous and legally dead wrong
advice” that led to petitioner’s forfeiture of appeal of IJ’s
decision). Likewise, it may constitute ineffective assistance
for counsel, inadvertently or without justification, to cause
the petitioner’s application for relief to be denied on purely
procedural grounds for failure to file required documents.
See, e.g., Correa-Rivera v. Holder, 706 F.3d 1128, 1130,
1133 (9th Cir. 2013) (counsel did not act for months after
informing the IJ that he would submit an application for
cancellation of removal); Singh v. Ashcroft, 367 F.3d 1182,
1184–86 (9th Cir. 2004) (counsel “did not attempt to file a
brief until nearly twenty months after the filing deadline”);
Castillo-Perez v. INS, 212 F.3d 518, 526 (9th Cir. 2000)
(similar). The same can be true for counsel’s careless failure
to notice a timely appeal of an adverse decision. See, e.g.,
Dearinger ex rel. Volkova v. Reno, 232 F.3d 1042, 1045–46
(9th Cir. 2000); Rojas-Garcia v. Ashcroft, 339 F.3d 814,
822, 825–26 (9th Cir. 2003). Egregious fraud on the client
by unscrupulous attorneys (or individuals pretending to be
attorneys) can qualify as ineffective assistance as well. See,
e.g., Ray, 439 F.3d at 588 (counsel received large sums of
money from his client in return for “provid[ing] no
substantive legal assistance whatsoever”); Albillo-De Leon
v. Gonzales, 410 F.3d 1090, 1099 (9th Cir. 2005) (petitioner
was “affirmatively deceived by a nonattorney” and “did not
receive any correspondence” after paying for
representation).

    Conversely, when counsel does not pursue a particular
course of action as a “tactical choice,” she generally has not
provided ineffective assistance, even if the choice turned out
to be “unwise” or “to the client’s detriment.” Magallanes-
              HERNANDEZ-ORTIZ V. GARLAND                    11

Damian v. INS, 783 F.2d 931, 934 (9th Cir. 1986) (quotation
omitted); see also Torres-Chavez, 567 F.3d at 1101
(counsel’s decision-making “did not fall outside the wide
range of reasonable representation”); Thorsteinsson v. INS,
724 F.2d 1365, 1368 (9th Cir. 1984) (“[T]he Thorsteinssons’
first attorney also made a tactical decision not to raise a
potential defense.”). The reason for this is that the Fifth
Amendment sets a high bar for a due process violation, and
most strategic decisions by counsel do not rise to the level of
“egregious conduct that threatens the fairness of the
proceeding.” Torres-Chavez, 567 F.3d at 1100 (quotation
omitted).

    Thus, for example, it is generally not a due process
violation under the Fifth Amendment for immigration
counsel to decline to raise claims or arguments that counsel
determines lack merit. See, e.g., Munoz v. Ashcroft, 339 F.3d
950, 955 (9th Cir. 2003) (counsel advised Munoz to
withdraw his application for asylum when it was not
meritorious); Torres-Chavez, 567 F.3d at 1101–02 (counsel
“had no assurance” that he would be able to succeed on a
particular argument). Similarly, we have held that counsel
may weigh the tradeoffs between different strategies and
need not pursue a strategy that could expose his client to
undue risk. See id. at 1101–02 (counsel did not raise an
argument that, if unsuccessful, could “provide a basis for an
adverse inference” against the petitioner (quotation
omitted)); Magallanes-Damian, 783 F.2d at 934 (counsel
decided “to request a lengthy voluntary departure in lieu of
pursuing the motion to suppress”). Counsel also does not act
deficiently by not presenting cumulative evidence in support
of a claim if she believes it would not change the petitioner’s
likelihood of success. See, e.g., Blanco v. Mukasey, 518 F.3d
714, 722 (9th Cir. 2008) (counsel did not introduce “the
testimony of a co-worker as a supporting witness [that]
12            HERNANDEZ-ORTIZ V. GARLAND

would not likely have led the IJ to reach a different
outcome”); Chuen Piu Kwong v. Holder, 671 F.3d 872, 880–
81 (9th Cir. 2011) (“Counsel presented sufficient evidence
in support of Kwong’s claim for withholding of removal to
permit the IJ to make a reasoned decision on the merits of
that claim,” despite the petitioner’s later claims of “missing
evidence”).

    Although these precedents do not provide exhaustive
examples of what may or may not constitute ineffective
assistance of counsel in immigration proceedings, they help
guide our analysis of petitioner’s claims in this case.
Considered within this body of precedent, the BIA did not
abuse its discretion in rejecting petitioner’s claim that his
prior attorneys performed deficiently by failing to file earlier
motions to reopen his removal proceedings.

    As an initial matter, petitioner has not demonstrated that
either Siebert or Ramirez were in positions to file timely
motions to reopen on his behalf. Petitioner does not allege,
nor does the record otherwise demonstrate, that petitioner
spoke with Siebert within the 90-day window in which a
motion to reopen would have been timely. Petitioner averred
that “as soon as I had the opportunity” after reentering the
United States in February 1997, “I consulted with attorney
William Siebert.” But as the IJ found, this does not establish
that petitioner contacted Siebert within the 90-day period.
And although the IJ pointed out this gap in the record,
petitioner has not identified further evidence in support of
this claim, either before the BIA or this Court. As for
Ramirez, petitioner retained her in 2010, long after the 90-
day deadline had passed.

    Petitioner identifies no authority involving comparable
circumstances in which courts found immigration counsel
ineffective for failure to file an untimely motion to reopen
              HERNANDEZ-ORTIZ V. GARLAND                   13

removal proceedings, itself an already “disfavored” remedy
even when filed within the statutory deadline. Delgado-
Ortiz, 600 F.3d at 1150. Although petitioner attempts to rely
on Singh v. Holder, 658 F.3d 879 (9th Cir. 2011), there,
counsel made numerous “erroneous” and “worthless” filings
and failed to seek reopening after the petitioner’s marriage
to a naturalized U.S. citizen, a highly significant change in
circumstances that made it “possible, even likely, that the
motion would have been granted.” Id. at 883–86. Here,
petitioner has not shown similarly changed circumstances or
that any motion to reopen was likely to prevail. Nor does he
claim that he provided any new evidence to Siebert or
Ramirez that could have served as a basis to excuse the
untimeliness, or that Siebert and Ramirez knew or should
have known of such grounds. We note as well that
petitioner’s prior counsel did pursue different options on his
behalf, and petitioner through his limited showing has not
demonstrated error in the BIA’s determination that these
efforts were permissible “tactical decisions” at the time they
were made.

    Under the circumstances of this case, we thus cannot
conclude that to avoid engaging in “egregious conduct that
threatens the fairness of the proceedings,” petitioner’s prior
lawyers were required to file untimely motions to reopen
with no apparent prospect for avoiding the time bar. Torres-
Chavez, 567 F.3d at 1100 (quotation omitted). The Fifth
Amendment’s due process right did not require petitioner’s
prior lawyers to follow a “scorched earth” strategy in which
they pursued every possible avenue for relief, regardless of
the legal impediments.

    In any event, even if petitioner could show deficient
performance, he still cannot show prejudice. See Nehad,
535 F.3d at 967. Most centrally, if petitioner’s prior lawyers
14               HERNANDEZ-ORTIZ V. GARLAND

had filed motions to reopen, they would have been in
substantially the same position that petitioner is in today:
filing an untimely motion to reopen immigration
proceedings, with no valid basis to excuse the untimeliness.
Petitioner has not explained how he was prejudiced when
there is no reason to believe that prior counsel could have
successfully sought reopening on petitioner’s behalf. For
these reasons, petitioner has not shown that prior counsel’s
allegedly deficient performance “may have affected the
outcome of the proceedings.” Id. (quotation omitted). 1

                                     B

     Petitioner also claims that the 90-day deadline for his
motion to reopen is separately excused due to changed
country conditions in Mexico. “There is no time limit on the
filing of a motion to reopen” when the motion “is based on
changed country conditions arising in the country of
nationality . . . if such evidence is material and was not
available and would not have been discovered or presented
at the previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii).
To prevail on such a motion, a petitioner must thus clear
“four hurdles.” Agonafer, 859 F.3d at 1204. Specifically,
he must:

         (1) produce evidence that conditions have
         changed in the country of removal;
         (2) demonstrate that the evidence is material;
         (3) show that the evidence was not available

     1
      Because petitioner is not entitled to equitable tolling for ineffective
assistance of counsel, we need not address his argument that he exercised
due diligence in pursuing his rights. Petitioner has also not claimed that
the BIA committed legal error in denying sua sponte reopening, and so
has forfeited any such challenge. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259 (9th Cir. 1996).
              HERNANDEZ-ORTIZ V. GARLAND                   15

       and would not have been discovered or
       presented at the previous hearings; and
       (4) demonstrate . . . prima facie eligibility for
       the relief sought.

Id. (quotation omitted).

    Petitioner claims that he meets this standard because he
now qualifies for asylum, withholding of removal, and CAT
relief. He argues that if he is returned to Mexico, he will be
persecuted on account of his membership in a particular
social group, see 8 U.S.C. §§ 1101(a)(42)(A), 1231(b)(3),
consisting of “individuals who are associated with the police
and law enforcement in Mexico and who are at war with
criminal elements there.” He points specifically to the fact
that when he was a teenager living in Mexico, members of
drug cartels threatened and harassed him because he was
involved in police activities with his brother-in-law.
Petitioner further alleges that, since his removal proceedings
in 1997, there has been “an increase in violence” and “a high
level of incompetence and corruption among the law
enforcement in Mexico making the state unable or unwilling
to help [him].” In support of this argument, petitioner
submitted various articles on cartel-related violence against
police officers in Mexico.

    The agency concluded that petitioner had not
demonstrated prima facie eligibility for asylum, withholding
of removal, and CAT protection. Specifically, it rejected
petitioner’s proposed particular social group as not legally
cognizable, and it also found that petitioner had not shown
that the Mexican government would target him or acquiesce
to his torture. Petitioner has not argued that these
determinations were error, and so has forfeited any such
challenge. Martinez-Serrano, 94 F.3d at 1259. Thus, his
16            HERNANDEZ-ORTIZ V. GARLAND

motion to reopen fails on this ground alone. See Agonafer,
859 F.3d at 1204.

    Regardless, the agency did not abuse its discretion in
concluding that petitioner did not sufficiently demonstrate
changed country conditions in Mexico.             Petitioner’s
evidence of the alleged threats and harassment from drug
cartels was “available” in 1997 and could have been
“discovered or presented” in his initial removal proceedings.
8 U.S.C. § 1229a(c)(7)(C)(ii).       Thus, the BIA could
conclude that this evidence was insufficient to justify
reopening.

    In addition, although petitioner submitted recent articles
reporting violence against law enforcement in Mexico, those
reports do not suffice to establish changed country
conditions because they do not show that “circumstances
have changed sufficiently that a petitioner who previously
did not have a legitimate claim” now does. See Ramirez-
Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016)
(quotation omitted); Rodriguez v. Garland, 990 F.3d 1205,
1210 (9th Cir. 2021) (“General references to ‘continuing’ or
‘remaining’ problems is not evidence of a change in a
country’s conditions.”). Petitioner has not demonstrated that
violence against law enforcement officers in Mexico has
materially changed since 1997, or that these articles are
relevant to him given that he did not work in law
enforcement and was at best perceived as affiliated with law
enforcement when he was a teenager. See Ramirez-Munoz,
816 F.3d at 1229 (denying petition for review because the
evidence “points to troubling accounts of violence and
kidnaping in Mexico,” but does not “specifically show that
violent individuals are targeting” persons in petitioners’
proposed social group).        To show changed country
                 HERNANDEZ-ORTIZ V. GARLAND                            17

conditions, petitioner must do more than point to incidents
concerning differently situated individuals.

    The only other new evidence petitioner brings forward
post-dating his 1997 removal proceedings consists of his
assertion that, during the two-week period when he was in
Mexico immediately following his removal order, his
parents told him that his “life was in danger” and that one of
his uncles wanted to take his father’s property. But the IJ
and BIA could reasonably conclude that this dated evidence
was insufficient, both because it was vague and largely
pertained to a personal dispute. See Rodriguez, 990 F.3d
at 1211 (“[A] change in personal circumstances alone is not
sufficient to support a motion to reopen his removal
proceedings.”); Feng Gui Lin v. Holder, 588 F.3d 981, 986
(9th Cir. 2009) (declining to find changed country
circumstances when the petitioner’s evidence was
insufficiently specific). Thus, the agency did not abuse its
discretion in determining that petitioner had not shown
changed country conditions in Mexico. 2

                               *    *     *

    For the foregoing reasons, the petition for review is

    DENIED.



    2
       Petitioner also claims that he suffered a due process violation when
an immigration officer allegedly gave him false information in 1997 that
caused him to waive appeal of his removal order. The BIA concluded
that petitioner “has not provided sufficient details of his conversation
with [the] immigration officer to show that he was misled or coerced into
accepting an exclusion order.” Petitioner has not demonstrated error in
that finding.